Citation Nr: 9920842	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  93-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:   Kenneth B. Mason, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, his sister, and Rafael Rivera-Perez, M.D.


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In January 1999, in a corrected decision, the Board remanded 
this issue for further development.  The case has returned to 
the Board for appellate review.


REMAND

The purpose of the January 1999 Remand was to afford the 
veteran an opportunity to submit additional evidence.  The RO 
was to then adjudicate the case based on the new evidence.  
If the RO continued its denial, it was to make appropriate 
arrangements to schedule the veteran for a travel board 
hearing before a Member of the Board, and thereafter issue a 
supplemental statement of the case to the veteran and his 
attorney and provide them with an opportunity to respond.  

In response to the Board's remand the attorney reported in 
April 1999 correspondence that he had no more evidence to 
submit.  Hence, the appellant has been afforded an 
opportunity to present additional evidence, and that portion 
of the remand order has been fulfilled.  The Board, however, 
also remanded the case pursuant to the attorney's request for 
a hearing before a traveling Member of the Board, and that 
portion of the of the remand order has not been complied 
with.  Accordingly, further development is in order.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Concomitant with the appellant's hearing request was a 
request that the RO schedule the travel board hearing in 
Puerto Rico.  As the veteran lives in Orlando, Florida, 
however, the San Juan Regional Office does not have 
jurisdiction over a request for a travel board hearing.  38 
U.S.C.A. § 7107.  Hence, baring other complications any 
hearing should be conducted in St. Petersburg.  Secondly, 
there appears to be some suggestion that the appellant 
himself may not appear for the hearing.  If the appellant 
does not appear, then a travel board hearing is not 
necessary.  The right to a hearing extends only to the degree 
that the appellant wishes to appear in person before the 
Board.  38 C.F.R. § 20.700(a) (1998).  If he will not 
personally appear there is no basis to hold the hearing.  Of 
course, should the appellant fail to appear the 
representative may, pursuant to 38 C.F.R. § 20.700(d) (1998), 
present oral argument, not to exceed 30 minutes in length to 
the Board on an audio cassette.  

Finally, the Board notes that the appellant's representative 
appears to request that VA subpoena a doctor residing in 
Puerto Rico.  In this regard, the Board initially notes that 
the Director of each RO does have discretionary authority, 
pursuant to 38 U.S.C.A. § 5711(a) (West 1991) and 38 C.F.R. § 
2.1 (1998) to issue subpoenas to compel the attendance of 
witnesses who live within a 100 mile radius of their office.  
Significantly, however, even assuming that the Director of 
the San Juan RO takes temporary jurisdiction over this case 
under an agreement worked out between the St. Petersburg RO, 
the San Juan RO and the Veterans Benefits Administration, 
before any subpoena may be issued by any office the 
representative must comply with the procedures set forth in 
38 C.F.R. § 20.711(b) (1998).  Specifically, the 
representative must file a written motion to issue a 
subpoena, he must clearly show the name and address of each 
witness to be subpoenaed, he must clearly identify all 
documentary or other tangible evidence to be produced, and he 
must explain why the attendance of the witness and/or the 
production of the tangible evidence cannot be obtained 
without a subpoena.  38 C.F.R. § 20.711(b).  The 
representative should understand that if the purpose of the 
subpoena is so that a witness may be cross examined, that is 
not a justifiable basis for issuance of a subpoena since 
proceedings before the VA are ex parte and nonadversarial.  
38 C.F.R. § 3.103(a) (1998).

Accordingly, this case is REMANDED for the following action:

1.  The RO should readjudicate the claim 
of entitlement to service connection for 
a chronic acquired psychiatric disorder 
on a de novo basis.  If the benefit 
sought is not granted, the veteran and 
his attorney should be furnished with a 
supplemental statement of the case and 
provided an opportunity to respond.  
38 C.F.R. § 19.31.

2.  If the representative files a motion 
for subpoena that presents a prima facie 
case for the issuance of same the St. 
Petersburg RO should determine, with the 
advice and consent of the Veterans 
Benefits Administration, whether 
jurisdiction should temporarily be 
transferred to the San Juan RO for the 
execution of the subpoena.   A prima 
facie case for the issuance of a subpoena 
would be presented if the representative 
files a written motion clearly showing 
the name and address of each witness to 
be subpoenaed, clearly identifying all 
documentary or other tangible evidence to 
be produced, and clearly explaining why 
the attendance of the witness and/or the 
production of the tangible evidence 
cannot be obtained without a subpoena.  
Costs associated with the subpoena are to 
be borne by the appellant pursuant to the 
provisions of 38 C.F.R § 20.711(f) 
(1998).

3.  Should the representative fail to 
present a motion for a subpoena, or 
should he fail to present a prima facie 
case for the issuance of same the St. 
Petersburg RO should then schedule a 
hearing before a traveling Member of the 
Board if the representative makes a 
reasonable offer of proof that the 
veteran actually will appear.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
DEREK R. BROWN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
  A temporary transfer may be required because as a matter of law, neither the Board nor the St. Petersburg 
RO has jurisdiction to compel the appearance of a person residing more than 100 miles from their office.  38 
U.S.C.A. § 5711



